Weaver, J.
(dissenting). I dissent from the approval of the additional instruction given the jury. Each party to a jury trial is entitled as a matter of fundamental right to have each issue of fact determined by a unanimous verdict which has the intelligent independent assent of each member of the panel. The instruction by inference, if not by express words, is calculated to impress jurors with the idea that each is in duty bound to yield his private judgment to the voice of the greater number, and thus to establish the rule of majority-verdicts. The precedents cited in the majority opinion are nearly all cases in which the trial courts have approached dangerously near the exclusive province of the jury, but exceptions thereto have been overruled, not as much in approval of the instructions, as because of the fact that, under the peculiar circumstances of the individual cases, no prejudice to the appealing party could be presumed. The chief trouble with the majority opinion is in the fact that it' collects all these inconclusive decisions and marshals them in a manner to .invite trial courts to still further incursion into a field which by statute and by the common law from time immemorial has been held to belong to the jury alone. On this ground I woidd reverse the judgment appealed from.